Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2022

                                     No. 04-22-00678-CV

                    ESTATE OF GLORIA MARIE SHRIVER, Deceased

                       From the County Court, Jim Wells County, Texas
                                Trial Court No. 13-07502-PR
                      Honorable Michael Ventura Garcia, Judge Presiding


                                        ORDER
        The reporter’s record was due on October 24, 2022. The court reporter filed a
notification of late record. The notification of late reporter’s record is hereby NOTED. Time is
extended to October 28, 2022.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court